Case 1:18-cv-06275-AJN Document 28 Filed 09/19/19 Page 1 of 1

 

UNITED STATES DISTRICT COURT | . | .
SOUTHERN DISTRICT OF NEW YORK i
Jeannie Holohan, i . SEP 1 9 2019.
Plaintiff, oo
18-cv-6275 (AJN)
—Vy—
ORDER
Newmark & Company Real Estate, Inc. ef al.,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

In light of the Court’s resolution of Defendants’ motion to dismiss, Dkt. No. 27, an initial
pretrial conference is scheduled in this case for October 25, 2019 at 3:30 PM. One week in

advance of the conference, the parties shall provide the joint letter and proposed case

management plan described in the Court’s previous order of July 24, 2018. See Dkt. No. 6.

SO ORDERED.

Dated: September ’ , 2019
New York, New York

    

}

\7 ALISON JNATHAN
United States District Judge

a

 
